DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


           Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. 11,206,330.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a method, a system, and a non-transitory computer readable medium of independent claims 1, 9, and 17 of U.S. Patent No. 11,206,330 and method, an apparatus, and a non-transitory computer readable medium of independent claims 1, 9, and 19 of the present application share the following common method and system for performing the steps: at least one computer-readable medium, excluding transitory signals and carrying instructions that, when executed by at least one data processor, performs a method comprising: determining a user intent when a user initiates an interactive voice response (IVR) call with a service provider for a wireless telecommunication network by: detecting the IVR call initiated with the service provider for the wireless telecommunication network; determining whether the user is a subscriber of the wireless telecommunication network; detecting whether a user device used to initiate the IVR call is a 5G capable device; upon determining that the user is a subscriber of the wireless telecommunication network, obtaining history associated with the user including interaction history between the user and the wireless telecommunication network or a user billing status associated with the user of the wireless telecommunication network; based on the history associated with the user, predicting the user intent when the user initiates the IVR call; and, when the user device is a 5G capable device and based on the predicted user intent, suggesting to the user an application to download, wherein the application is configured to execute on the user device and is configured to address the predicted user intent. And 

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (Patent No.: US 9,049,295 B1; hereinafter Cooper) in view of Srivastava (Pub. No.: US 2018/0053233 A1; hereinafter Srivastava)  

               Consider claim 9, Cooper clearly shows and discloses an apparatus for use with a wireless telecommunication network, the apparatus comprising: one or more processors coupled to the wireless telecommunication network; and, at least one memory coupled to the one or more processors, wherein the memory includes instructions executable by the one or more processors to: 149405150.1-21-Attorney Docket No. 031419-8331.US00detect a communication initiated between a user device and a wireless telecommunication network (customer may call a call processing center or system via any of a variety of different customer information input sources (e.g., a telephone, a mobile phone or smartphone) (col. 3 , lines 8-20; col. 7, lines 64 - col. 8, lines 1-12 and fig. 5); determine whether the user device is authorized to access the wireless telecommunication network (The customer may then confirm his or her identity and receive an authorization) (col. 5, lines 57-col. 6, lines 1-20, col. 7, lines 27-25, col. 8, lines 35-56); upon determining that the user device is authorized to access the wireless telecommunication network, obtain a history associated with a user of the user device including interaction history between the user and a user billing status associated with the user of the wireless telecommunication network (examples of other data types of information that are extracted from the customer information database (i.e., interactive database) and used by the client to make pairings, authenticate user behavior and predict outcomes may include: a contact number associated with a transaction (if available), an account balance, by account type,)(col. 7, lines 27-25, col. 9, lines 64-col. 10, lines 1-20; and col. 11, lines 41-65); based on the history associated with the user, predict a user intent when the user initiates the communication; upon initiating the communication, verify the predicted user intent (The intelligent IVR system may continually attempt to predict caller intent for each phone channel interaction, once the caller has been identified and authenticated, the intelligent IVR system may be intelligent enough to use each customer interaction to learn more about that customer and use those related call interaction(s) to continue learning more effectively and efficiently for present and future interactions with that particular caller, perform predictive modeling about a caller's intent and purpose)(abstract, col. 9, lines 35-47, col. 10, lines 22-34, col. 12, lines 36-43, and fig. 3-fig. 4, and fig. 7A- fig. 7B); however, Cooper does not specifically teach receive a first natural language input from the user verifying the predicted user intent; and based on the first natural language input, engage a software configured to address the predicted user intent. 
              In the same field of endeavor, Srivastava clearly discloses receive a first natural language input from the user verifying the predicted user intent (fig. 2, labels 216, 210, 206); and based on the first natural language input, engage a software configured to address the predicted user intent (abstract, paragraphs: 0038-0042, 0044-0045 and fig. 2, label 222, and fig. 15, labels 1510). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Srivastava into teaching of Cooper for the purpose of using natural language input by the user to determine user intent for improving understanding the users and their needs (paragraphs: 0039).                    
            
               Consider claim 10, Cooper and Srivastava clearly show the apparatus, the instructions further comprising the instructions to: receive a second natural language input from the user indicating that the predicted user intent is not accurate and indicating an accurate user intent; determine the accurate user intent from the second natural language input; and engage a second software configured to address the accurate user intent (Cooper: col. , lines 25-43, fig. 7B; and Srivastava: paragraphs: 0043 and 0045 and fig. 15).
    Consider claim 11, Cooper and Srivastava clearly show the apparatus, the instructions further comprising the instructions to: receive natural language input from the user indicating that the predicted user intent is not accurate and indicating an accurate user intent; and initiate the communication between the user and an agent associated with the wireless telecommunication network (Cooper: col. 13, lines 33-50; Srivastava: paragraphs: 0038-0039).               
               Consider claim 15, Cooper and Srivastava clearly show the apparatus, the instructions to predict the user intent further comprising the instructions to: obtain a billing status associated with the user, wherein the billing status includes a time of month during which the user tends to make a payment to the wireless telecommunication network (col. 6, lines 54-60); determine a current time of month; compare the current time of month and the time of month during which the user tends to make the payment (Cooper: col. 7, lines 6-26); and upon determining that the current time of month and the time of month during which the user tends to make the payment are substantially similar, predict that the user intent is to make the payment to the wireless telecommunication network 149405150.1-23- Attorney Docket No. 031419-8331.US00upon determining that the current time of month and the time of month during which the user tends to make the payment are substantially similar, predict that the user intent is to make the payment to the wireless telecommunication network (Cooper: Cooper: col. 7, lines 6-26).  
                Consider claim 17, Cooper and Srivastava clearly show the apparatus, the instructions to predict the user intent further comprising instructions to: obtain social media data associated with the user or the user device; and based on the obtained social media data, predict the user intent to be associated with a possible purchase (Cooper: col. 7, lines 27-35).
    Consider claim 18, Cooper and Srivastava clearly show the apparatus, the instructions to predict the user intent further comprising instructions to: obtain CRM or travel data associated with the user or the user device; and based on the obtained CRM or travel data, predict the user intent to be associated with a possible change in calling plans (Cooper: col. 7, lines 36-47).
               
             
3.         Consider Claims 13 and 14, are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper et al (Patent No.: US 9,049,295 B1; hereinafter Cooper) in view of Srivastava (Pub. No.: US 2018/0053233 A1; hereinafter Srivastava) and further in view of Lang et al Patent No.: US 8,650,303 B1; hereinafter Lang)

            Consider claims 13 and 14, Cooper and Srivastava disclose the claimed invention above and teach  based on the predicted user intent, suggest to the user an application configured to execute on the user device, wherein the application is configured to address the predicted user intent (Srivastava: 0038-0042);  and push a visual content from the wireless telecommunication network to the user device (Srivastava: fig. 2, label 222 ); but lack teaching detect bandwidth available to the user device by detecting whether the user device is a 5G capable device or connected to a wireless network; and upon the determining that the user device is the 5G capable device or connected to the wireless network, determine an operation or action.
             Lang clearly discloses detect bandwidth available to the user device by detecting whether the user device is a 5G capable device or connected to a wireless network; and upon the determining that the user device is the 5G capable device or connected to the wireless network, determine an operation or action (fig. 12)
                Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Lang into teaching of Cooper and Srivastava for the purpose of determining if the user’s device able to run the software that related to the action or operation.   

Allowable Subject Matter

4.	The prior art specifically Cooper et al (Patent No.: US 9,049,295 B1; hereinafter Cooper) in view of Srivastava (Pub. No.: US 2018/0053233 A1; hereinafter Srivastava) failed to render obviousness in combination or individually, and failed to anticipate individually the independent claims 1 and 19. For the above reasons, independent claims 1 and 19 are allowed. Claims 2-8 depended on independent claim 1, and claim 20 is depended on independent claim 19; thus, claims 2-8 and 20 are allowed for their dependency from independent claims 1 and 19. 
5.          Claims 12 and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                                     Conclusion                                

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656